Citation Nr: 1030219	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
acne.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to August 1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2008, on appeal of an August 2006 rating 
decision of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision denied 
the Veteran's claim and the Board remanded for additional 
development.

The Board observes that the RO also denied the Veteran's claim 
for service connection for hearing loss in the August 2006 rating 
decision.  The Veteran timely appealed that denial issue, but, 
during the pendency of his appeal, the RO issued a January 2010 
rating decision that granted service connection for hearing loss.  
The Veteran has not submitted a second notice of disagreement 
(NOD) in regard to that issue and, where a claim for service 
connection is granted during the pendency of an appeal, a second 
NOD must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Accordingly, following the January 2010 rating decision, only the 
issue of entitlement to service connection for an increased 
evaluation for service-connected acne remains on appeal before 
the Board.  Since the claim for hearing loss has been granted, it 
is not before the Board and is not reflected on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's acne is manifested superficially with comedones and 
affects less than 40 percent of the face and neck.





CONCLUSION OF LAW

The criteria have not been met for a disability rating higher 
than 30 percent for acne.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800 (2008), 7828 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in January 2006, prior to adjudication, which informed 
him, generally, of the requirements needed to establish a claim 
of entitlement to an increased evaluation.  In accordance with 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  Additional 
medical records were subsequently added to the claims file.

Although the Veteran has not received a separate letter advising 
him, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), of the necessity of providing evidence demonstrating the 
level of disability and effect on employment, the Court held in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice 
in a claim for increased rating need not be "veteran specific" 
or include reference to impact on daily life or rating criteria.  
As such, the Board finds that the duty to notify has been met.

The Veteran was informed in a November 2008 letter as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the 2008 letter was sent to the Veteran 
subsequent to the initial adjudication in August 2006, he is not 
shown to be prejudiced by the timing of that notice since the RO 
readjudicated his claim in January 2010 supplemental statement of 
the case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(prejudicial error analysis is not necessary if subsequent 
notice, followed by readjudication, has been provided).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although the Veteran has 
reported receiving primary care from a private physician, he has 
informed VA healthcare providers that he does not see 
dermatologists outside of VA and receives treatment for his 
service-connected skin disorder from VA.  As such, VA has 
obtained the pertinent, VA, records as well as the reports of VA 
examinations afforded to the Veteran in July 2006 and November 
2009.  As noted above, this matter was remanded by the Board in 
November 2008 for additional development, to specifically include 
the provision of another VA examination.  As that examination was 
provided in November 2009 and his claim was readjudicated in a 
January 2010 supplemental statement of the case, the Board finds 
that all actions and development directed in the December 2009 
remand have been completed.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 (1998).

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  Further, the 
Board concludes that all available evidence pertinent to the 
claim has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

Increased Rating Claim

The Veteran is claiming entitlement to an evaluation in excess of 
30 percent for acne of the back, neck, scalp, and face.  He was 
granted entitlement to service connection for acne in a March 
1947 rating decision and assigned a non-compensable evaluation, 
effective August 1946.  He was granted a 30 percent rating, 
effective March 2000, in a November 2000 rating decision.  He 
filed a claim for another increased evaluation in October 2005.

Acne currently is evaluated under Diagnostic Code 7828, but the 
Veteran's acne has been rated under Diagnostic Code 7800.  As of 
October 23, 2008, revised provisions for evaluating scars were 
enacted.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Pursuant to 
38 C.F.R. § 4.118, a Veteran who was rated under Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can 
request review under those same Codes.  If such request is made, 
VA will review the disability to determine if a higher rating is 
due under those Codes, but the effective date of any increased 
award will not be effective before October 23, 2008.  38 C.F.R. § 
4.118 (2009).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Under the rating schedule for acne, Diagnostic Code 7828, deep 
inflamed nodules and pus-filled cysts which affects more than 40 
percent of the face and neck, are rated at 30 percent.  If the 
deep acne affects less than 40 percent of the face and neck, it 
is rated at 10 percent.  Id.  Acne may also be rated as scars or 
other disfigurement of the head, face, or neck, depending upon 
the predominant disability.  Id.

As the Veteran noted in his claim for an increased evaluation for 
acne that he wanted compensation for scars, the Board, pursuant 
to 38 C.F.R. § 4.118, interprets his claim as also requesting 
review under Diagnostic Code 7800.  The rating criteria 
potentially relevant in the Veteran's case for evaluating scars 
or other disfigurement of the head, face, or neck are at 38 
C.F.R. § 4.118, Diagnostic Code 7800.  Under this Code, 
disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of 3 or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 6 
or more characteristics of disfigurement will be rated 80 
percent.  Such disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 4 or 5 characteristics 
of disfigurement will be rated 50 percent.  Such disfigurement 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement will be rated 30 percent.  Such disfigurement with 
one characteristic of disfigurement a 10 percent rating will be 
assigned.  

Under Diagnostic Code 7800, Note (1), the eight (8) 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:  Scar 5 or more inches (13 or more 
cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed on 
palpation. Scar adherent to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Under Diagnostic Code 7800, Note (2), tissue loss of the auricle 
is rated under Code 6207 (loss of auricle) and anatomical loss of 
the eye under Code 6061 (anatomical loss of both eyes) or Code 
6063 (anatomical loss of one eye), as appropriate. 

Under Diagnostic Code 7800, Note (3), unretouched color 
photographs must be taken under consideration when evaluating 
under these criteria.  38 C.F.R. § 4.118, Code 7800 (2009).

The Veteran filed a claim of entitlement to an increased rating 
in October 2005.  As such, pursuant to Hart, this decision 
focuses on the evidence concerning the state of the Veteran's 
COPD from October 2004.  21 Vet. App. 505.

Within the applicable period of consideration, the first medical 
record addressing the Veteran's service connected skin disability 
is dated April 2005.  The Veteran was seen by VA for a check-up 
and was noted to be using prescription topical treatments for his 
acne.

The report of a July 2006 VA examination reveals that the Veteran 
reported chronic acne, affecting his back and neck, which has 
never resolved, but has not progressively worsened.  He informed 
the examiner that the acne had left multiple scars throughout his 
body, including his back, face, and neck.  In order to control 
this skin disorder, he uses three (3) different topical creams, 
twice daily.  The Veteran noted that, due to acne symptoms, he 
has difficulty sleeping one (1) to two (2) nights a week.  

Upon physical examination in July 2006, he was observed to have a 
"T-shaped" scar between his eyebrow areas with one scar of 2cm, 
and the other of 1.5cm.  The widest measurement of the scar is 
0.5cm and a 0.25cm depression was observed in the middle aspect 
of the scar.  The examiner described the scar as skin-colored, 
well-healed, non-keloid, and non-tender.  A 1.5cm (0.25 wide) 
scar was noted beneath his left lip and also was described as 
well-healed, non-keloid, and non-tender, without deep tissue 
involvement.   A 2cm skin-colored, well-healed, non-keloid, and 
non-tender scar was also observed on the lateral aspect of his 
left neck.

In association with the examination, several photographs were 
taken.  Under Diagnostic Code 7800 Note (3), unretouched color 
photographs must be taken under consideration when evaluating 
under these criteria.  38 C.F.R. § 4.118.  As such, the Board 
notes that photographs reveal the scars as described in the 2006 
VA examination report as well as redness of the skin of the face 
and neck and multiple scars along the back of the neck and back.

In an October 2006 statement, the Veteran alleged that the acne 
on his face was worsening.  VA treatment records reflect 
continued prescription of topical dermatologic creams.  He noted 
in an October 2009 statement that the acne on his face was the 
same acne that was present on his neck and back.

In November 2009, the Veteran was provided another VA examination 
to determine the current severity of his service-connected acne.  
The report reflects that he informed the examiner that, while in 
service, cysts located on the bridge of his nose were lanced and 
that, to this day, about once or twice a year that area 
"flares" and he has to manually expel a foul-smelling yellowish 
material.  He reported experiencing neck stiffness due to scars 
on his neck, but noted that the scars on his face cause no 
restriction of facial movement.  The Veteran was noted to be 
using only topical treatment for his skin disorder.

Upon physical examination in 2009, the examiner noted mild 
erythema centrofacially, along the post-auricular folds, and 
bilaterally behind the ears.  There was diffuse erythema and 
focal hyperkeratosis over the face and scalp with telangiectasis 
over the cheeks.  The examiner noted no gross distortion of the 
symmetry of the face, but again noted the same facial and neck 
scars observed in the 2006 examination report.  Acne scars along 
the back were noted to be superficial and flesh-colored with 
minimal deformity and no functional limitation.  In regard to 
symptoms of current acne, he was noted to have complex comedones.

The 2006 examiner diagnosed superficial acne vulgaris, still 
active, with severe scarring over the back and posterior neck and 
without deep inflamed nodules or purulent cysts.  Epidermal 
exclusion cysts on the eyebrow area and right chin (from which 
the Veteran stated he expressed a foul-smelling yellowish 
material) were noted to be part of the acne vulgaris and not a 
separate condition.  The examiner stated that 12 percent of the 
Veteran's entire body was affected, two (2) percent of exposed 
areas.  He diagnosed mild seborrheic dermatitis of the face, 
scalp, and posterior ear-folds, and diffuse actinic damage to the 
scalp, posterior neck, and face - both unrelated to acne 
vulgaris.

The evidence shows that the acne on the Veteran's back and neck 
is superficial.  In regard to his face, he is observed to have 
two epidermal exclusion cysts as part of his acne vulgaris.  The 
acne is treated topically only and affects 12 percent of the 
Veteran's total body area.  As such, since a 30 percent 
disability rating is appropriate for acne characterized by deep 
inflamed nodules and pus-filled cysts affecting more than 40 
percent of the face and neck, the Veteran's acne does not warrant 
a rating higher than the 30 percent now assigned under Diagnostic 
Code 7828.   

The Board has considered whether the Veteran would be entitled to 
a higher disability rating under any other associated Diagnostic 
Code, specifically Code 7800, but has found that a rating of 30 
percent under Code 7828 is the highest rating for which he is 
entitled.  Under Code 7800, a rating higher than 30 percent is 
not warranted unless there is disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
2 features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 4 
or 5 characteristics of disfigurement.  As the Veteran has not 
been noted to have gross distortion or asymmetry accompanying 
visible/palpable tissue loss of 2 features or paired sets of 
features or 4 characteristics of disfigurement, a higher rating 
is not warranted.  The Board has also considered the 
applicability of Codes 7801, 7802, 7803, 7804, and 7805, however, 
given the size of the Veteran's existing scars and their clinical 
descriptions, no higher rating is warranted under those Codes.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  However, in this case there are no exceptional or 
unusual factors with regard to the Veteran's acne.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

The evidence does not show that the disability on appeal requires 
frequent medical treatment or hospitalization.  Further, the 
Veteran has not claimed, or produced any evidence, that the 
disability has caused marked interference with employment.  In 
addition, no medical professional has indicated that the 
disability has contributed to an inability to work.  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
acne is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


